

 SJ 66 ENR: Providing for the appointment of Denise O’Leary as a citizen regent of the Board of Regents of the Smithsonian Institution. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. J. RES. 66IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for the appointment of Denise O’Leary as a citizen regent of the Board of Regents of the
 Smithsonian Institution. That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the resignation of Barbara M. Barrett of Arizona on October 17, 2019, is filled by the appointment of Denise O’Leary of Colorado. The appointment is for a term of six years, beginning on the date of the enactment of this joint resolutionSpeaker of the House of RepresentativesVice President of the United States and President of the Senate